Citation Nr: 0835016	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for headaches as a manifestation of chronic neurological 
disability, pseudotumor cerebri.

2. Entitlement to an initial rating in excess of 30 percent 
for visual manifestations of chronic neurological disability, 
pseudotumor cerebri.

3. Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The veteran had active service from December 1998 to July 
2003.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for pseudotumor cerebri, 
empty sella syndrome, benign intracranial hypertension, 
bilateral papil edema, optic neuritis, and loss of visual 
field.  Thereafter, a September 2004 rating decision assigned 
a 10 percent rating for headaches as a manifestation of 
chronic neurological disability, pseudotumor cerebri, and a 
30 percent rating for visual manifestations of chronic 
neurological disability, pseudotumor cerebri, each effective 
from July 2003.  The veteran has continued his appeal.

In March 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The RO has most recently rated the veteran's residuals of 
pseudotumor cerebri by analogy to encephalitis that warrants 
a 100 percent rating for active disease or the rating of 
residuals at a minimum of at least 10 percent. 38 C.F.R. § 
4.124a, Diagnostic Code 8000 (2007).  While it originally 
assigned the veteran an overall rating of 10 percent under 
Diagnostic Code 8003 for benign tumor, it has now assigned a 
10 percent rating for headaches as a manifestation of chronic 
neurological disability, pseudotumor cerebri, and a 30 
percent rating for visual manifestations of chronic 
neurological disability, pseudotumor cerebri, each effective 
from July 2003.  

As noted above, in March 2007, the Board remanded this claim 
to the RO for development which included instructions to 
contact the veteran to ascertain where he received treatment 
for his disorders since 2004.  In a March 10, 2007 statement 
faxed to the RO on March 13, 2007, the veteran informed the 
RO that he has been receiving treatment from the VA medical 
centers and clinics in Lake City, Florida, Gainesville, 
Florida, and Valdosta, Georgia.  He reported that he was last 
seen in Valdosta clinic in February 2007 and that he was 
hospitalized in March 2005 at the Gainesville VA facility.  
He requested that VA obtain these records; however, an 
attempt to obtain them has not been undertaken.  

Records generated by VA are constructively included within 
the record. If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2006).  The VA records identified by the 
veteran must be obtained.  

Additionally, the prior remand instructed that the claims 
folder be returned to the October 2003 VA eye examiner, or 
another examiner, for a discussion as to the results of 
Goldmann Perimeter Charts obtained in July 2004.  This was 
not accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

As the case must be remanded for the foregoing reasons, the 
Board notes that the veteran has not been afforded a VA skin 
examination to assess the severity of his pseudofolliculitis 
barbae since 2004.  Therefore, he should be afforded a 
current examination on remand.  

Finally, the April 2008 eye examiner recommended that the 
veteran be seen by a neurologist within two or three months 
and by an ophthalmologist in approximately one year.  
Therefore, any recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's treatment records from VA 
treatment facilities in Lake City, 
Florida, Gainesville, Florida, and 
Valdosta, Georgia, dated from July 2003 
forward.  

2.  Ask the veteran to identify all 
healthcare providers that have treated 
him for residuals of pseudotumor cerebri 
and pseudofolliculitis barbae since April 
2008, and make arrangements to obtain all 
records that he adequately identifies.  

3.  Thereafter, return the claims folder 
to the October 2003 VA eye examiner or to 
another examiner, if Dr. Schmidt is 
unavailable, for a discussion as to the 
results of the Goldmann Perimeter Charts 
obtained in July 2004.  The claims file 
and these charts should be reviewed by 
the examiner.  

On review of the Goldmann Perimeter 
Charts obtained in July 2004, the 
examiner should specifically comment on 
whether field of vision studies reflect 
that visual concentric contraction in 
each eye was demonstrated to 5 degrees, 
to 15 but not to 5 degrees, to 30 but not 
to 15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 degrees.  

A complete rationale for all opinions 
expressed should be provided.

4.  Schedule the veteran for a VA 
examination of his skin.  The claims file 
must be made available to and reviewed by 
the examiner.  Any indicated tests should 
be accomplished.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's pseudofolliculitis barbae.  
The examiner should report the percentage 
of the veteran's body and the percentage 
of exposed areas affected by the 
disability.  The examiner should also 
comment on the extent of any 
disfigurement, if present.

A rationale for any opinion expressed 
should be provided.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




